Citation Nr: 0017282	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-42 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.

This appeal arose from a July 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
mechanical low back pain, assigning it a 10 percent 
disability evaluation.  In October 1998, the Board of 
Veterans' Appeals (Board) remanded this issue to the RO for 
further development.  A rating action was subsequently issued 
in January 2000 which increased the disability evaluation 
assigned to the low back disorder to 20 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by complaints of pain, decreased range of motion 
and some evidence of degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected mechanical low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Codes 5003, 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran was awarded service connection for mechanical low 
back pain by a rating action issued in July 1996; a 10 
percent disability evaluation was assigned.  This was based 
upon the service medical records which had shown three 
treatments over a two year period for complaints of moderate 
pain without muscle spasms.  

A VA examination was conducted in October 1996.  At that 
time, he complained of back pain 15 to 20 times per month.  
Forward flexion was to 30 degrees (out of a possible 95 
degrees); extension was to 20 degrees (out of a possible 35 
degrees); lateral flexion was to 20 degrees (out of a 
possible 40 degrees); and rotation was not possible.  X-rays 
were within normal limits.  The examiner commented that the 
veteran's pain seemed very real.  

Another VA examination of the veteran was performed in May 
1998.  He indicated that now even light lifting would cause 
back pain.  While he had no pain during this examination, he 
indicated that he often had pain rated as a 10 on a scale of 
1-10.  The physical examination found normal posture and 
gait.  His back displayed full range of motion without 
evidence of pain.  He did guard each movement.  A 
neurological evaluation was negative, as were x-rays.  The 
diagnosis was history of lumbar strain.

An undated report from a private hospital noted outpatient 
treatment for the veteran's complaints of muscle spasms.  In 
April 1999, he was afforded an examination by VA.  He noted 
that he was in constant pain, which he rated as between 5 and 
8 on a scale of 1-10.  He also complained of back stiffness, 
although he denied radicular symptoms.  He reported 
experiencing flare-ups one to two times per week, which would 
last for three to four days.  The attacks would be 
precipitated by improper lifting and would be alleviated by 
rest.  He noted that he would take off one to two days per 
month from his job at the Post Office due to pain.  The 
objective examination found 45 degrees of forward flexion 
with some pain; extension was to 20 degrees with some pain; 
and side bending was accomplished without pain.  There was no 
pain to palpation along the midline or along the paraspinous 
muscles.  Motor strength in the lower extremities was limited 
by the veteran's concern that movement would cause pain.  His 
reflexes were within normal limits and his sensation was 
intact.  Straight leg raises were negative while seated; when 
lying down he had back pain located bilaterally at about 45 
degrees.  There were no radicular symptoms.  An x-ray 
revealed a vacuum phenomenon between L5 and S1; the vertebral 
body heights were well maintained and there was no 
misalignment.  The diagnosis was myofascial pain syndrome, 
which was worsened by work and increased activities.  He also 
had some degenerative changes which could be contributing to 
his pain.  He did appear to have a disability based upon the 
amount of work that he has to miss; however, it was noted 
that he was not constantly disabled.

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).

A 20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine or for lumbosacral 
strain when there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. Part 4, Codes 5292, 5295 (1999).  A 40 
percent disability evaluation requires severe limitation of 
motion or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Codes 5292, 5295 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected mechanical low back pain is not warranted at this 
time.  The objective evidence of record does not indicate 
that he currently suffers from severe limitation of motion of 
the low back; nor is there evidence of the presence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  While there is evidence that he suffers from 
complaints of pain, as well as some x-ray evidence of some 
degenerative changes, it is found that the 20 percent 
evaluation assigned adequately compensates him for his 
current degree of disability.  Moreover, there is no 
suggestion in the record that the veteran's low back disorder 
results in easy fatigability, weakened movement, or 
incoordination.  He has referred to periods of flare-ups; the 
veteran is encouraged to report for treatment so that these 
flare-ups may be objectively documented and considered in 
evaluating his condition.

Based on the current evidence of record, it is found that the 
preponderance of that evidence is against the veteran's claim 
for an increased evaluation for the service-connected 
mechanical low back pain.


ORDER

An increased evaluation for the service-connected mechanical 
low back pain is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

